 



Exhibit 10.35
Sample Non Qualified Stock Option Agreement
     1. Meridian Bioscience, Inc. hereby grants to the Optionee named below an
nonqualified stock option to purchase, in accordance with and subject to the
terms and restrictions of the Company’s 2004 Equity Compensation Plan, as
Amended and Restated through January 19, 2006, (The Plan), a copy of which is
attached hereto and made part hereof, the number of shares of Common Stock of
the Company at the price set forth below:

         
Optionee:
  <<Optionee Name>>    
 
 
 
   
 
       
Number of Shares Covered by Option:
    **<<Number of Shares>>**    
 
       
 
       
Option Price Per Share:
    **$<<Share Price>**    
 
       
 
       
Date of Grant:
    <<Option Date>>    
 
       
 
       
Expiration Date:
    <<Expiration Date>>    
 
       

     2. This option is granted pursuant to Meridian’s 2004 Equity Compensation
Plan, as Amended and Restated through January 19, 2006, pursuant to the
authority given to the Committee in Article 3 which entitles the Committee to
grant options on such terms and conditions as the Committee may determine and
the authority in Section 6.3 wherein the Committee may establish different
exercise schedules and impose other conditions upon exercise for any particular
option or groups of options.
     3. This option shall become void and be of no further effect at the time
net earnings for Meridian’s fiscal year ended September 30, 2008 are determined
and such earnings are released to the public unless such net earnings exceed
$30,775,000, subject to treatment of certain items as defined in Item A of the
2008 Officers’ Performance Compensation Plan (Corporate Incentive Bonus Plan).
 If such net earnings exceed $30,775,000, this option shall continue in full
force and effect in accordance with the terms and conditions of the Plan and
vest in three equal annual installments over three years commencing upon the
date such earnings are released to the public.  The provisions of
Sections 12.1.2 of the Plan concerning exercise of this option upon retirement
on or after March 31, 2008 shall not apply to this option unless and until it is
determined that net earnings for fiscal 2008 exceed $30,775,000 and such
earnings are released to the public. If retirement occurs prior to March 31,
2008, options are forfeited even if the net earnings target is met. Furthermore,
if the events outlined in Sections 4.3 and 4.4 of the Plan occur during fiscal
2008 or prior to the determination of net earnings for 2008 and release to the
public, the options will be deemed to be earned and immediately vested.
     4. To the extent that the percentage of this Option which becomes
exercisable is not exercised in any given year it may be exercised in the
subsequent years of the term of this Option. The Option granted under this
Agreement may not be exercised for less than 25 shares at any time, or the
remaining shares then purchasable under the Option if less than 25. In no event
may this Option be exercised after the expiration of ten years from the date of
grant of this Option.
     5. This Option may be exercised for the number of shares specified by
written notice delivered to the Secretary of the Company accompanied by full
payment, in the manner and subject to the conditions set forth in the Plan, for
the number of shares in respect of which it is exercised. If any applicable law
or regulation requires the Company to take any action with respect to the shares
specified in such notice, or if any action remains to be taken under the
Articles of Incorporation or Code of Regulations of the Company to effect due
issuance of the shares, the Company shall take such action and the date for
delivery of such stock shall be extended for the period necessary to take such
action.

 



--------------------------------------------------------------------------------



 



     6. This Option is not transferable other than by will or by operation of
the laws of descent and distribution or as otherwise provided in the attached
2004 Equity Compensation Plan, as Amended and Restated through January 19, 2006,
and is subject to termination as provided in the Plan.
     IN WITNESS WHEREOF, the Company has executed this Agreement on this 3rd day
of December 2007.

         
 
  BY:    
 
       
 
  Name:   Melissa Lueke
 
  Its:   Vice President, Chief Financial Officer

     I hereby accept the above Option to purchase shares of Common Stock of
Meridian Bioscience, Inc. granted above in accordance with and subject to the
terms and conditions of this Agreement and its 2004 Equity Compensation Plan, as
Amended and Restated through January 19, 2006, and agree to be bound thereby.

     
 
   
  Date Accepted
  <<Optionee Name>>

 